Exhibit 10.2.2

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (the “Termination Agreement”) is entered into as of
October 31, 2014 by and between TAKEDA PHARMACEUTICAL COMPANY LIMITED, a company
organized under the laws of Japan (“Takeda”), having a place of business at 1-1,
Doshomachi 4-chome, Chuo-ku, Osaka 540-8645 Japan, and INTRA-CELLULAR THERAPIES,
INC., a Delaware Corporation (“ITI”), having a place of business at Audubon
Biomedical Science and Technology Park, 3960 Broadway, New York, NY 10032 U.S.A.
Takeda and ITI may be referred to herein individually as a “Party” or
collectively as the “Parties.”

RECITALS

WHEREAS, Takeda and ITI are parties to that certain License and Collaboration
Agreement, dated February 25, 2011 (the “License Agreement”); and

WHEREAS, the Parties desire to terminate the License Agreement in its entirety
by mutual written agreement in accordance with the terms and conditions set
forth in this Termination Agreement; and

WHEREAS, the Parties desire to terminate certain agreements relating to the
License Agreement;

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

1. DEFINITIONS

1.1 Except as set forth herein, any and all capitalized terms used and not
otherwise defined in this Termination Agreement shall have the meanings ascribed
to such terms in the License Agreement.

1.2 “Transition Completion Date” shall mean [***].

1.3 “Termination Date” shall be the date set forth at the start of this
Agreement.

 

2. TERMINATION OF LICENSE AGREEMENT

2.1 Termination. As of the Termination Date, the License Agreement shall
terminate in its entirety and any and all agreements by and between ITI, and any
of its Affiliates, and Takeda, and any of its Affiliates, relating to the
License Agreement, including the Quality Agreement between Takeda, Takeda Global
Research & Development Center, Inc., BASF Pharma Evionnaz SA (“BASF”) and ITI,
the letter agreement between Takeda, ITI and BASF,

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1



--------------------------------------------------------------------------------

dated October 12, 2012, and the Memorandum of Understanding between ITI and
Takeda, dated May 7, 2014 (“Ancillary Agreements”), shall terminate as of the
Termination Date; provided that certain rights and obligations of the Parties
under such agreements shall survive in accordance with the survival provisions
set forth in such agreements, as may be modified herein.

2.2 Close-Out Activities. The Parties, through the oversight of the JSC, shall
complete the activities set forth in this Termination Agreement and Exhibit 1
hereto in accordance with a written transition plan to be approved within [***]
([***]) days of the Termination Date (unless otherwise agreed by the Parties) by
the JSC, along with other such activities as agreed upon by the Parties at the
JSC in writing necessary to complete the activities set forth in this
Termination Agreement and Exhibit 1 hereto (collectively, the “Close-Out
Activities”). Except as set forth herein, [***]. The JSC shall appoint a working
group to create such written transition plan and work closely with the Parties
to complete the Close-Out Activities (the “Transition Working Group”).
Notwithstanding anything to the contrary in Section 3.2 of the License
Agreement, should the Executive Officers be unable to resolve a dispute or
disagreement with respect to the scope of the Close-Out Activities or the
transition plan, then such dispute shall be referred to a neutral arbitrator
reasonably acceptable to both Parties for resolution. For the avoidance of
doubt, subject to the diligence obligations set forth in this Termination
Agreement, each Party shall have final decision making authority with respect to
its performance of Close-Out Activities.

2.3 Diligence. Each Party will exercise the level of effort and resources
reasonably necessary to perform its respective obligations in completion of the
Close-Out Activities with the goal of completing the Close-Out Activities no
later than the Transition Completion Date. The efforts and resources committed
by Takeda to complete the Close-Out Activities assigned to it prior to the
Transition Completion Date shall be no less than the level Takeda would
typically commit in the performance of research programs for its other compounds
currently under development. For the avoidance of doubt, in performance of the
Close-Out Activities and its other obligations hereunder, Takeda shall act in
good faith and shall not take any action that could reasonably be expected to
have a material adverse impact on the further Development and Commercialization
of any Product. In the event that, despite applying the foregoing level of
diligence, Takeda does not complete one or more of the Close-Out Activities
assigned to it prior to the Transition Completion Date, then Takeda shall use
[***] to complete such activities as quickly as possible, and the obligation for
Takeda to complete such activities shall survive the Transition Completion Date
and shall continue until such activities have been completed, including, for the
avoidance of doubt, the transfer of any Information generated from such
Close-Out Activities to ITI. In the event Takada is required to use [***] to
complete such activities as provided in the prior sentence, then ITI shall also
use [***] to facilitate the completion of such activities.

2.4 Transition Assistance. As part of the Close-Out Activities, Takeda, in
accordance with this Section 2.4, shall assist ITI, with ITI’s cooperation, as
may be reasonably necessary for ITI to continue Developing, Manufacturing and/or
Commercializing the Products throughout the Territory. Notwithstanding the other
provisions set forth in this Section 2.4, to the extent that any contract
between Takeda and a Third Party is not assignable to ITI, Takeda shall
reasonably cooperate and assist with and assist ITI to arrange for ITI to
receive the services contemplated under such contract either from the Third
Party with whom Takeda had contracted

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

or a different Third Party; provided, however, in no circumstance shall Takeda
be required to complete (either directly or indirectly through its vendor) any
activity beyond those activities set forth in this Termination Agreement and
Exhibit 1 as of the Termination Date, unless mutually agreed in writing by the
Parties at the JSC. For the avoidance of doubt, such assistance by Takeda shall
include the following.

(a) Materials, Data and Information Transfer. Unless otherwise prohibited by
applicable Law or contract, Takeda will, in accordance with the timing agreed
upon by the Parties, promptly return, transfer and assign to ITI or its designee
the agreed upon materials, including biological materials and samples,
Information (including without limitation case report forms, study databases and
other study records), Regulatory Materials, Regulatory Approvals, licenses,
third party agreements and other items (including, without limitation, any Drug
Master File(s), INDs, and NDAs, together with the material correspondence with
Regulatory Authorities) related to the Compounds and Products and related data
and Information relating to the Products and Compounds, all of which shall be
deemed Confidential Information of ITI (and not of Takeda) (provided that Takeda
will be allowed to retain (or if available, ask ITI to share in the future) any
such materials that a Regulatory Authority requires Takeda to retain or submit
under applicable Laws). For any of the foregoing documentation, data and
information that is to be transferred to ITI and is not in English, Takeda will,
upon the request of ITI, translate the foregoing into English and deliver true
and accurate, in all material respects, translations thereof to ITI. All such
information shall be transferred to ITI or its designee in an organized and
clear manner, with all documents and files clearly labeled.

(b) Intellectual Property Transfer. Takeda hereby assigns to ITI, effective on
the Termination Date, Takeda’s entire right, title and interest in and to each
Sole Assigned Patent, and one-half of its right, title and interest in and to
each Joint Assigned Patent (and Takeda appoints ITI its attorney in fact solely
to make such reassignments and authorizes ITI to make such re-assignments). In
each case, Takeda shall execute and deliver to ITI a deed(s) of such assignment,
in a mutually agreeable form, within [***] ([***]) days of the Termination Date.
ITI shall be responsible for recording all such assignments, and Takeda and its
successors and assigns shall (i) reasonably cooperate with ITI’s efforts to do
so, including satisfying the assignment and recording requirements of relevant
patent offices and (ii) reimburse ITI for all reasonable and documented
out-of-pocket expenses incurred by ITI in connection with this Section 2.4(b).

(c) Clinical Study Transfer. [***].

(d) Toxicology Studies Transfer. Upon completion of the Close Out Activities
related to the [***] toxicology studies assigned to it under Exhibit 1 hereto,
Takeda shall, in accordance with the timing set forth in Exhibit 1 hereto or
otherwise as agreed upon by the Parties, transfer to ITI the management and
continued performance of the [***] week toxicology studies for the Product
ongoing as of the Termination Date and shall promptly deliver the agreed upon
biological materials and information relevant to such toxicology studies to ITI
or its designee.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

(e) Manufacturing Process Transfer. Pursuant to Section 13.6(e) of the License
Agreement, Takeda shall transfer the current manufacturing process for ITI-214
to ITI or its designee (as instructed by ITI in writing), commencing upon the
Termination Date, and shall complete such transfer within [***] ([***]) months
of the Termination Date; provided, however, that the failure to timely complete
such transfer due to matters outside Takeda’s reasonable control shall not be
deemed a breach of this Termination Agreement by Takeda. Takeda shall be
required to provide, at its own cost and expense, no more than [***] ([***])
[***] (exclusive of any travel time) in support of the transfer of the
manufacturing process to ITI or its designee, as applicable. In the event ITI
requests Takeda provide manufacture transfer support in excess of [***] ([***])
[***], Takeda and ITI shall enter into good faith negotiations on a consulting
agreement, pursuant to which Takeda would provide such continued support and ITI
would reimburse Takeda for its FTE costs at the rate of $[***] (USD) per hour,
along with reasonable travel and lodging expenses. Notwithstanding
Section 13.6(e) of the License Agreement, the Parties agree that Takeda need not
supply additional quantities of Products to ITI, and that the Returned Product
(as defined below) is sufficient for ITI’s requirements, such that Takeda shall
not be required to supply additional quantities to ITI. For clarity, Takeda’s
obligation to support the transfer of manufacturing process, as described
herein, shall survive the Transition Completion Date.

(f) Inventories Transfer. Prior to the Transition Completion Date, Takeda shall
ship to ITI or its designee, the inventories of the Compound and the Product as
set forth in Exhibit 2 (the “Returned Product”). The Parties acknowledge that to
the extent Takeda is required to use Compound or Product to complete the
Close-Out Activities assigned to it or that Takeda is required to retain such
Compound or Product under applicable Law, the actual amounts of the Compound and
Product delivered to ITI may vary from the amounts set forth in Exhibit 2. The
Parties will agree on the terms of such shipment, provided that ITI shall have
no obligation to reimburse or otherwise compensate Takeda for its costs to
manufacture such Returned Product. This Section (f) supersedes Section 13.6(h)
of the License Agreement.

2.5 Intellectual Property Licenses.

(a) Takeda hereby grants to ITI, effective upon the Termination Date, an
exclusive, fully paid, worldwide, fully transferrable, irrevocable license (with
the right to grant sublicenses through multiple tiers) under [***].

(b) [***]

(c) [***].

2.6 Survival Provisions. Notwithstanding Section 13.7 of the License Agreement,
the Parties agree that the following Sections within the License Agreement shall
terminate upon the Termination Date: Sections 8.2 (ITI Development and
Manufacturing Activities), 8.7 (Foreign Exchange), 8.8 (Payment Method; Late
Payments), 8.9 (Records and Audit), and 9.2 (Disclosure of Inventions).

2.7 Mutual Releases; Indemnification for Future Activities.

(a) In consideration for the terms set forth in this Termination Agreement, ITI,
on behalf of itself and its Affiliates, and the directors, officers,
stockholders and employees of such entities and the successors and assigns of
the foregoing (the “ITI Releasors”), hereby

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

fully releases Takeda and its Affiliates and the directors, officers and
employees of such entities (the “Takeda Releasees”) from any and all claims,
actions, causes of action, liabilities, damages, judgments and demands of any
kind, whether known or unknown that the ITI Releasors had, has, may have or ever
claim to have against Takeda Releasees, under or directly or indirectly related
to the License Agreement, except to the extent of existing rights and
obligations of the Parties under the License Agreement that survive as provided
in Section 13.7 of the License Agreement or as otherwise provided herein. For
clarity, the foregoing provision shall not release Takeda Releasees with respect
to (i) Takeda’s gross negligence or violation of laws; or (ii) a Claim by any
Third Party to the extent that indemnification is owed to an ITI Indemnitee in
accordance with Article 11 of the License Agreement and otherwise to the extent
that a Claim by a Third Party is caused by or arises from the conduct of a
Takeda Releasee.

(b) In consideration for the terms set forth in this Termination Agreement,
Takeda, on behalf of itself and its Affiliates, and the directors, officers,
stockholders and employees of such entities and the successors and assigns of
the foregoing (the “Takeda Releasors”), hereby fully releases ITI and its
Affiliates and the directors, officers and employees of such entities (the “ITI
Releasees”) from any and all claims, actions, causes of action, liabilities,
damages, judgments and demands of any kind, whether known or unknown that the
Takeda Releasors had, has, may have or ever claim to have against ITI Releasees,
under or directly or indirectly related to the License Agreement, except to the
extent of existing rights and obligations of the Parties under the License
Agreement that survive as provided in Section 13.7 of the License Agreement or
as otherwise provided herein. For clarity, the foregoing provision shall not
release ITI Releasees with respect to (i) ITI’s gross negligence or violation of
laws; or (ii) a Claim by any Third Party to the extent that indemnification is
owed to a Takeda Indemnitee in accordance with Article 11 of the License
Agreement and otherwise to the extent that a Claim by a Third Party is caused by
or arises from the conduct of an ITI Releasee.

(c) Without limiting the obligations of either Party under Article 11 of the
License Agreement or under this Agreement, ITI further agrees that it shall
defend, indemnify and hold the Takeda Indemnitees harmless from and against any
and all Third Party Claims to the extent that such Claim arises out of, is based
on, or results from the manufacture, use, handling, storage, sale or other
disposition of the Compound or a Back-Up Compound, including any Variant
thereof, as well as any Product, by ITI, its Affiliate or any Third Party on
behalf of ITI after the Termination Date. The foregoing indemnity obligation
shall not apply to the extent that the Takeda Indemnitees fail to comply with
the indemnification procedures set forth in Section 11.3 of the License
Agreement and ITI’s defense of the Claim is prejudiced by such failure.

(d) Nothing in this Termination Agreement shall be deemed to release, acquit or
discharge either Party, or its Affiliates, its agents, representative,
employees, officers, directors, attorneys, successors and assigns, from its
obligations under this Termination Agreement or any claim arising from any
breach of such obligations.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES

3.1 By Takeda. Takeda represents and warrants to ITI that, as of the Termination
Date:

(a) Takeda has disclosed all Sole Inventions to ITI as required under
Section 9.2 of the License Agreement.

(b) Takeda has not sublicensed, assigned, encumbered or transferred any ITI
Technology.

(c) Takeda has not licensed, assigned, encumbered or transferred any Assigned
Patents.

(d) Takeda has kept ITI informed of major regulatory developments relating to
Compounds and Products as required in Section 5.2 of the License Agreement.

(e) Takeda has not terminated any Clinical Trials for Products without ITI’s
prior written consent.

(f) Exhibit 1 constitutes the complete list of Takeda’s material activities
related to the Compound or the Product ongoing as of the date hereof.

3.2 By ITI. ITI represents and warrants to Takeda that, as of the Termination
Date, ITI has not sublicensed, assigned, encumbered or transferred any Takeda
Technology.

 

4. GENERAL

4.1 Confidential Information. All information furnished by one Party or any of
its Affiliates to the other Party or any of its Affiliates pursuant to this
Termination Agreement shall be Confidential Information as defined in and
subject to the provisions of Article 10 of the License Agreement. Each Party may
use Confidential Information only as permitted by the License Agreement or this
Termination Agreement. All Information received, developed and/or authored by
Takeda in respect of the Products and Compounds, and Clinical Trials and other
studies conducted pursuant to the License Agreement, constitute ITI’s
Confidential Information and is subject to the on-going confidentiality and
non-disclosure obligations set forth in the License Agreement.

4.2 Press Release. Upon the termination date, the Parties shall issue a joint
press release describing the termination of the Parties’ collaboration under the
License Agreement substantially in the in the form set forth in Exhibit 3
hereto.

4.3 Dispute Resolution. Article 14 of the License Agreement shall apply to any
disputes as to matters arising under or relating to this Termination Agreement
or either Party’s rights and/or obligations hereunder.

4.4 Assignment. Neither Party shall assign or delegate its rights and
obligations under this Termination Agreement either in whole or in part
(including any assignment by operation of law) except with the prior written
consent of the other Party, except that a Party may assign and delegate its
rights and obligations under this Termination Agreement either in whole or in
part (including any assignment by operation of law) without the prior written
consent of the other Party (a) in connection with the transfer or sale of all or
substantially all of the business of such Party to a Third Party, whether by
merger, sale of stock, sale of assets or otherwise

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------

(including through any assignment by operation of law); or (b) to an Affiliate,
provided that the assigning Party shall remain liable and responsible to the
non-assigning Party hereto for the performance and observance of all such duties
and obligations by such Affiliate. The Parties’ rights and obligations under
this Termination Agreement will bind and inure to the benefit of their
respective successors, heirs, executors and administrators and permitted
assigns. Except as expressly permitted herein, any assignment of this
Termination Agreement shall be null and void.

4.5 Notices. All notices which are required or permitted hereunder shall be
provided in accordance with Section 15.3 of the License Agreement.

4.6 Applicable Law. This Termination Agreement and all disputes arising out of
or related to this Agreement or any breach hereof shall be governed by and
construed under the laws of the State of New York, without giving effect to any
choice of law principles that would require the application of the laws of a
different state. The Parties agree to resolve any dispute with respect to this
Termination Agreement in accordance with Article 14 of the License Agreement

4.7 Entire Agreement; Amendments. This Termination Agreement contains the entire
understanding of the Parties with respect to the subject matter hereof and
supersedes and cancels all previous express or implied agreements and
understandings, negotiations, writings and commitments, either oral or written,
in respect to the subject matter hereof, except for the provisions of
Section 13.6 of the License Agreement and the other provisions of the License
Agreement referenced herein, which shall survive in accordance with their terms.
This Termination Agreement may be amended, or any term hereof modified, only by
a written instrument duly executed by authorized representatives of both Parties
hereto.

4.8 Injunctive Relief. Takeda acknowledges that its failure to perform Close-Out
Activities as required herein may cause irreparable harm to ITI, which harm may
not be reasonably or adequately compensated in damages in an action at law. By
reasons thereof, Takeda agrees that ITI shall be entitled, in addition to any
other remedies it may have under this Agreement or otherwise, to seek
preliminary and permanent injunctive and other equitable relief to prevent or
curtail any actual or threatened breach of those Sections.

4.9 Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Termination Agreement. Accordingly, the rule of construction that any
ambiguity in this Termination Agreement shall be construed against the drafting
Party shall not apply.

4.10 English Language. This Termination Agreement is in the English language,
and the English language shall control their interpretation. In addition, all
notices required or permitted to be given under this Termination Agreement, and
all written, electronic, oral or other communications between the Parties
regarding this Termination Agreement, shall be in the English language.

4.11 Counterparts. This Termination Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall constitute one and the same document. Facsimile
copies of signature pages or signatures delivered by any electronic means shall
be effective as original signatures.

[Remainder of this page intentionally left blank.]

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this TERMINATION
AGREEMENT as of the date set forth above.

 

TAKEDA PHARMACEUTICAL COMPANY LIMITED INTRA-CELLULAR THERAPIES, INC. By:

/s/ Christophe Weber

By:

/s/ Sharon Mates

Name:

Christophe Weber

Name:

Sharon Mates, Ph.D.

Title:

President & COO

Title:

Chief Executive Officer

Date:

October 30, 2014

Date:

October 31, 2014

SIGNATURE PAGE TO TERMINATION AGREEMENT

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

EXHIBIT 1

Close-Out Activities

 

Functional

Area

  

Study

   Close-Out Activity    Estimated
Completion Date    Party
Responsible

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9



--------------------------------------------------------------------------------

EXHIBIT 2

Returned Inventory

 

Activity

  

Item

   Lot    Quantity (Kg)

[***]

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
   [***]    [***]    [***]    [***]       [***]

[***]

   [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10



--------------------------------------------------------------------------------

EXHIBIT 3

Form of Press Release

Intra-Cellular Therapies and Takeda Announce Mutual Termination of Collaboration
to Develop Phosphodiesterase (PDE1) Inhibitors for CNS Disorders

New York, NY [Date] and Osaka, Japan [Date] – Intra-Cellular Therapies, Inc.
(NASDAQ: ITCI) and Takeda Pharmaceutical Company Limited announced today that
they have entered into an agreement to mutually terminate the February 2011
license agreement covering Intra-Cellular Therapies’ proprietary compound
ITI-214 and related PDE 1 inhibitors and to return the rights for these
compounds to Intra-Cellular Therapies.

Under the terms of the agreement, Intra-Cellular Therapies has regained all
worldwide development and commercialization rights for the compounds previously
licensed to Takeda. Takeda will be responsible for transitioning the compounds
back to Intra-Cellular Therapies and will not participate in future development
or commercialization activities. After transition of the program, Intra-Cellular
Therapies plans to continue the clinical development of PDE1 inhibitors for the
treatment of central nervous system, cardiovascular and other disorders.

“We are grateful for Takeda’s substantial efforts in advancing this program into
clinical development,” said Dr. Sharon Mates, Chairman and CEO of Intra-Cellular
Therapies. “This provides us with the opportunity to unify our PDE1 platform and
we look forward to continuing the development of ITI-214 and our other PDE1
inhibitors.”

Intra-Cellular Therapies will discuss the PDE1 program in its previously
announced earnings call on Monday, November 3, 2014. To participate in the
conference call, please dial              five to ten minutes prior to the start
of the call. The participant passcode is             .

About PDE1 Inhibitors

PDE1 inhibitors are unique, orally available, investigational drug candidates
being developed for the treatment of cognitive impairments accompanying
schizophrenia, Alzheimer’s disease and other neuropsychiatric disorders and
neurological diseases and may also treat patients with Attention Deficit
Hyperactivity Disorder and Parkinson’s disease. These compounds may also have
the potential to improve motor dysfunction associated with these conditions and
may also have the potential to treat patients with multiple sclerosis and other
autoimmune diseases and pulmonary arterial hypertension. These compounds are
very selective for the PDE1 subfamily relative to other PDE subfamilies. They
have no known significant off target activities at other enzymes, receptors or
ion channels.

About Intra-Cellular Therapies

Intra-Cellular Therapies, Inc. (the “Company”) is developing novel drugs for the
treatment of neuropsychiatric and neurodegenerative disease and other disorders
of the central nervous system (“CNS”). The Company is developing its lead drug
candidate, ITI-007, for the treatment of schizophrenia, behavioral disturbances
in dementia, bipolar disorder and other

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11



--------------------------------------------------------------------------------

neuropsychiatric and neurological disorders. The Company is also utilizing its
phosphodiesterase platform and other proprietary chemistry platforms to develop
drugs for the treatment of CNS disorders.

Forward-Looking Statements

This news release contains “forward-looking statements” within the meaning of
the Private Securities Litigation Reform Act of 1995 that involve risks and
uncertainties that could cause actual results to be materially different from
historical results or from any future results expressed or implied by such
forward-looking statements. Such forward-looking statements include statements
regarding, among other things, our proposed development plans for our portfolio
of PDE1 inhibitors; our beliefs about the potential uses and benefits of PDE1
inhibitors; and our research and development efforts and plans under the caption
“About Intra-Cellular Therapies, Inc.” All such forward-looking statements are
based on management’s present expectations and are subject to certain factors,
risks and uncertainties that may cause actual results, outcome of events, timing
and performance to differ materially from those expressed or implied by such
statements. These risks and uncertainties include, but are not limited to the
following: our current and planned clinical trials for ITI-007 and our other
product candidates may not be successful or may take longer and be more costly
than anticipated; product candidates that appeared promising in earlier research
and clinical trials may not demonstrate safety and/or efficacy in larger-scale
or later clinical trials; our reliance on collaborative partners and other
third-parties for development and commercialization of our product candidates;
and the other risk factors discussed under the heading “Risk Factors” contained
in our Annual Report on Form 10-K for the year ended December 31, 2013 filed
with the Securities and Exchange Commission, as well as any updates to those
risk factors filed from time to time in our periodic and current reports. All
statements contained in this press release are made only as of the date of this
press release, and we do not intend to update this information unless required
by law.

About Takeda Pharmaceutical Company Limited

Located in Osaka, Japan, Takeda is a research-based global company with its main
focus on pharmaceuticals. As the largest pharmaceutical company in Japan and one
of the global leaders of the industry, Takeda is committed to strive towards
better health for people worldwide through leading innovation in medicine.
Additional information about Takeda is available through its corporate website,
www.Takeda.com.

Takeda Forward-Looking Statement

This press release contains forward-looking statements. Forward-looking
statements include statements regarding Takeda’s plans, outlook, strategies,
results for the future, and other statements that are not descriptions of
historical facts. Forward-looking statements may be identified by the use of
forward-looking words such as “may,” “believe,” “will,” “expect,” “project,”
“estimate,” “should,” “anticipate,” “plan,” “assume,” “continue,” “seek,” “pro
forma,” “potential,” “target,” “forecast,” “guidance,” “outlook” or “intend” or
other similar words or expressions of the negative thereof. Forward-looking
statements are based on estimates and assumptions made by management that are
believed to be reasonable, though they are inherently uncertain and difficult to
predict. Investors are cautioned not to unduly rely on such forward-looking
statements.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12



--------------------------------------------------------------------------------

Forward-looking statements involve risks and uncertainties that could cause
actual results or experience to differ materially from that expressed or implied
by the forward-looking statements. Some of these risks and uncertainties
include, but are not limited to, (1) the economic circumstances surrounding
Takeda’s business, including general economic conditions in Japan, the U.S. and
worldwide; (2) competitive pressures and developments; (3) applicable laws and
regulations; (4) the success or failure of product development programs;
(5) actions of regulatory authorities and the timing thereof; (6) changes in
exchange rates; (7) claims or concerns regarding the safety or efficacy of
marketed products or product candidates in development; and (8) integration
activities with acquired companies.

The forward-looking statements contained in this press release speak only as of
the date of this press release, and Takeda undertakes no obligation to revise or
update any forward-looking statements to reflect new information, future events
or circumstances after the date of the forward-looking statement. If Takeda does
update or correct one or more of these statements, investors and others should
not conclude that Takeda will make additional updates or corrections.

Juan Sanchez, M.D.

Vice President

Corporate Communications and Investor Relations of Intra-Cellular Therapies,
Inc.

212-923-3344

Burns McClellan, Inc.

Lisa Burns/Angeli Kolhatkar (Investors)

Justin Jackson (Media)

jjackson@burnsmc.com

212-213-0006

Takeda Pharmaceuticals Company Limited

Corporate Communications Dept.

+81-3-3278-2037

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

13